PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ZeroAvia, Inc.
Application No. 16/798,297
Filed: 21 Feb 2020
For: FUEL CELL - BATTERY HYBRID SYSTEM FOR TRANSPORTATION USE

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the “Petition related to Unintentionally Delayed Domestic Benefit Claims” filed June 16, 2022, requesting the Office accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of priority to the prior-filed provisional application listed in the Corrected ADS Form (ADS), filed August 3, 2020. The petition will be treated under 37 CFR 1.78(c).

The petition under 37 CFR 1.78(c) is DISMISSED.

Applicant may not claim benefit of Application No. 62/808,638 because Application No. 62/808,638 was abandoned for failure to timely pay the basic filing fee.

1.78 Claiming benefit of earlier filing date and cross-references to other applications, provides, in pertinent part:

(a) Claims under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional application. An applicant in a nonprovisional application, other than for a design patent, or an international application designating the United States may claim the benefit of one or more prior-filed provisional applications under the conditions set forth in 35 U.S.C. 119(e) and this section.
(1) The nonprovisional application or international application designating the United States must be:
(i) Filed not later than twelve months after the date on which the provisional application was filed, subject to paragraph (b) of this section (a subsequent application); or
(ii) Entitled to claim the benefit under 35 U.S.C. 120 , 121, or 365(c) of a subsequent application that was filed within the period set forth in paragraph (a)(1)(i) of this section.
(2) Each prior-filed provisional application must name the inventor or a joint inventor named in the later-filed application as the inventor or a joint inventor. In addition, each prior-filed provisional application must be entitled to a filing date as set forth in § 1.53(c) , and the basic filing fee set forth in § 1.16(d) must have been paid for such provisional application within the time period set forth in § 1.53(g) . (emphasis added).

37 CFR 1.53(g) Completion of application subsequent to filing — Provisional application, provides, in pertinent part:

(1) If a provisional application which has been accorded a filing date pursuant to paragraph (c) of this section does not include the cover sheet required by § 1.51(c)(1) or the basic filing fee (§ 1.16(d) ), and applicant has provided a correspondence address (§ 1.33(a)) , applicant will be notified and given a period of time within which to pay the basic filing fee, file a cover sheet (§ 1.51(c)(1)) , and pay the surcharge required by § 1.16(g) to avoid abandonment.
….
….
 (4) If applicant does not pay the basic filing fee during the pendency of the application, the Office may dispose of the application.

Turning to the specifics of this application and Application No. 62/808,638:  A Notice to File Missing Parts of Provisional Application (“Notice”) was mailed in Application No. 62/808,638 on March 5, 2019. It required applicant to pay the $140 basic filing fee and a $30 surcharge within two months of the mailing date of the Notice.  Extensions of time were available under 37 CFR 1.136(a). No extensions of time being obtained and no reply being filed, Application No. 62/808,638 became abandoned on May 7, 2019.

Application No. 16/798,297 may not claim benefit of Application No. 62/808,638 because the basic filing fee was not paid within the time period set forth in 37 CFR 1.53(g). The petition under 37 CFR 1.78(c) is dismissed.

Telephone inquiries may be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET